Citation Nr: 0806485	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  00-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 
Procedural history 

The veteran served on active duty in the United States Army 
from February 1967 to June 1969.  

In November 1999 the veteran filed a claim seeking, in part, 
entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability.  In an April 2000 rating decision, 
the RO denied the veteran's claim.  The veteran perfected his 
appeal with the timely submission of his VA Form 9 in August 
2000.  

In July 2001, the Board remanded this case in order to 
provide the veteran with a VA examination, to obtain a 
medical opinion and to provide notice pursuant to the then 
recently enacted Veterans Claims Assistance Act of 2000.  
After that was accomplished, the case was readjudicated by 
the RO in August 2002 and returned to the Board.  In October 
2003, the Board again remanded the veteran's claim in order 
to have a medical opinion clarified and to obtain additional 
medical records.  
A supplemental statement of the case (SSOC) was issued by the 
RO in October 2007.  The case is once again before the Board. 

The veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in June 2001.  However, he failed to 
report for this hearing; he provided no explanation for his 
failure to report and he has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that the veteran's neck pain and radicular type symptoms were 
not caused by carelessness, negligence, lack of proper skill, 
or error in judgment on the part of VA in furnishing medical 
treatment to the veteran, nor was such disability the result 
of an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to compensation under 38 U.S.C. 
§ 1151 for a cervical spine disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In July 2001, the Board remanded the veteran's claim in order 
to provide him with a VA examination, obtain a medical 
opinion and provide additional notice.  The record reveals 
that the veteran was afforded a VA examination in January 
2002, a medical opinion was obtained in February 2002 and a 
VCAA notice letter was sent to the veteran in January 2002.  
Thus, the Board's remand instructions have been complied 
with.  

The Board also remanded the veteran's claim in October 2003 
in order to obtain additional medical evidence pertaining to 
the veteran's December 2000 spine surgery and obtain an 
addendum to the February 2002 medical opinion.  In June 2007 
the RO was informed that the medical records surrounding the 
veteran's December 2000 operation were no longer available.  
In May 2006, an addendum was added to the February 2002 
medical opinion.  The veteran's claim was readjudicated by 
the RO via the October 2007 SSOC.  Accordingly, the Board's 
October 2003 remand instructions were complied with to the 
extent possible.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements pertaining to his claim in a letter 
from the RO dated January 15, 2002, which specifically 
detailed the evidentiary requirements for compensation under 
38 U.S.C. § 1151.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a February 26, 2004 
VCAA notice letter.  Specifically, the veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The February 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the February 2004 letter from the RO 
specifically requested of the veteran: "Please provide us 
with any evidence or information you may have pertaining to 
your appeal."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, VA has obtained the veteran's service medical 
records, VA medical records and has provided him with VA 
examinations.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization, which 
provided argument on his behalf, most recently in January 
2008.  As was detailed in the Introduction, he was scheduled 
for a personal hearing at his request, but he failed to 
report for that hearing.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2) (2007).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 
See 38 C.F.R. § 3.361(d)(1) (2007).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

Factual Background 

The medical evidence of record indicates that the veteran 
developed neck pain which radiated into his shoulders along 
with numbness and tingling in his upper extremities.  In 
March 1999 the veteran underwent surgery to perform a C5-6 
interbody fusion.  Approximately three months after surgery, 
the veteran's neck and upper extremity symptoms reappeared.  
An MRI indicated a possible C6-7 nerve impingement.  In 
December 2000 the veteran underwent a second surgery to his 
cervical spine and a plate was installed between his C4-5 
vertebrae. 

In November 1999, the veteran filed his claim seeking 
entitlement to 38 U.S.C.A. § 1151 benefits for his March 1999 
surgery.  This appeal followed.



Analysis

Initial matter

As was discussed above, the veteran underwent two surgical 
procedures on his cervical spine , in March 1999 and in 
December 2000.  This appeal involves only 
the March 1999 surgery.  Indeed, the veteran's claim under 
38 U.S.C. § 1151 was filed in November 1999, prior to the 
second surgery. 

Discussion

As noted in the law and regulations section above, in order 
to substantiate a claim under 38 U.S.C. § 1151, the evidence 
must show: (1) VA treatment caused additional disability, and 
(2) that such additional disability was the result of either 
(A) negligence or carelessness on the part of VA or (B) an 
event which was not reasonably foreseeable.

With respect to the matter of additional disability, there is 
no question that the veteran had cervical spine problems 
before the March 1999 surgery.  Indeed, such problems were 
the reason for the March 199 surgery. 

Medical evidence indicates that the veteran developed pain 
and radicular type symptoms following the March 1999 surgery.  
See  a January 2002 VA examination report.  A February 2002 
electromyograph report showed signs of "C6-7 radiculopathy 
characterized mainly by reinnervation changes."  While the 
medical evidence does not clearly establish whether such 
disability was due to VA treatment or was merely a 
manifestation of the progression of his disease, for the 
purposes of this decision only the Board will assume that 
additional disability is present. 

The question to be answered, then, is whether such additional 
disability is due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disability is the 
result of an event which was not reasonably foreseeable.  The 
only opinion which directly addresses these matters comes 
from C.T., M.D., in March 2002, to include a May 2006 
supplemental opinion. 

In his March 2002 opinion, Dr. C.T. stated that in March 1999 
the veteran "presented with radicular type symptomatology .  
He was diagnosed as having a herniated cervical disk.  He 
underwent the appropriate procedure.  When his symptoms 
recurred or persisted, it was felt that possibly that the 
symptoms were coming from a different level and he underwent 
surgery for that problem."  In May 2006 Dr. C.T. stated that 
"none of anything that [the veteran] experiences has 
anything to do with carelessness, negligence, lack of proper 
skill or errors in judgment."  

Dr. C.T. also stated that the veteran's postoperative 
condition was foreseeable.  
After reviewing the medical evidence, Dr. C.T. stated that 
the veteran "suffered the usual disability and impairment 
which is discussed in the industrial world."  See  the  
March 2002 report. 

The record does not contain any contrary evidence.  There is 
nothing in the objective medical evidence of record to 
indicate that the veteran's additional disability was a 
result of carelessness, negligence, etc. or was an event 
which was not reasonably foreseeable.  

To the extent that the veteran argues that he was not fully 
informed of the possible complications of his cervical spine 
surgery, the objective record on appeal indicates otherwise.  
VA treatment records dated March 26, 1999 indicate that prior 
to surgery "the risks and benefits of the procedure were 
discussed with the patient and he would like to proceed with 
the procedure."  The Board places greater weight of 
probative value on this pre-surgery record than on any more 
recent contentions of the veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

The only evidence in the claims file serving to link the 
veteran's cervical spine surgery residuals to negligence on 
the part of VA emanates from statements made by the veteran 
himself.  See, e.g., a January 2002 letter from the veteran.  
It is now well settled, however, that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology and the proper standard of care, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2007) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements in this 
regard are accordingly lacking in probative value.

The Board adds that the veteran has been accorded ample 
opportunity to present medical evidence which is supportive 
of his claim.  He did not do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

Accordingly, the competent medical evidence of record 
indicates that any additional disability experienced by the 
veteran, although regrettable, were not due to carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA nor to an event not reasonably foreseeable, 
and the claim fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine condition is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


